DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  in line .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 2, ".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2013138069 and Koyama hereinafter; a machine translation provided by applicant is used as an English language equivalent).
As to claims 1, 2, and 7: Koyama discloses [claim 1] a semiconductor device (Figs. 1, 2, and 6), comprising: a semiconductor substrate (Fig. 2; 30; [0038]) that is provided with a first conductivity type drift region (Fig. 2; N- region of depth D; [0033] and [0037]); a transistor portion (10a/10b; [0038]) that includes a second conductivity type collector region (1b; [0038]) in contact with a lower surface of the semiconductor substrate (Figs. 1, 2, and 6); and a diode portion (20; [0037]) that includes a first conductivity type cathode region (3; [0039]) in contact with the lower surface of the semiconductor substrate, and is alternately disposed with the transistor portion along an arrangement direction in an upper surface of the semiconductor substrate (Figs. 1 and 6), wherein, in a plurality of the transistor portions, a width in the arrangement direction of the transistor portions (10b; [0040]) nearer to a center (10b is near the center of the active region) in the arrangement direction of the semiconductor substrate is larger than a width in the arrangement direction of one of the other transistor portions (10a); [claim 7] wherein each of the diode portions has the same width in the arrangement direction (Fig. 2; [0037]).
Koyama fails to expressly disclose [claim 1] where the width of two or more of the transistor portions sequentially selected from the transistor portions have a width larger than one of the other transistor portions; [claim 2] wherein, in the transistor portions, each of two or more first transistor portions sequentially selected from the transistor portions nearer to the center in the arrangement direction of the semiconductor substrate has a first width in the arrangement direction, and wherein, in the transistor portions, each of two or more second transistor portions disposed further away from the center than the first transistor portion has a second width smaller than the first width in the arrangement direction.
In [0040] Koyama states that “at least one strip width region wider than the narrow strip width region 10a” (meaning 10b) is shown. Therefore, Koyama teaches that there can be more than one 10b, which are the transistors closest to the center, in the device shown in Figs. 1 and 6. 
As to being sequentially selected from the transistor portions, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that there are a finite number of positions for 10b to occupy (or replace shown 10a) in the device of Figs. 1 and 6. 
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing a 10a to become a 10b in Figs. 1 and 6 that is closest to the center 10b as opposed to one of the edge 10a; if this leads to the anticipated success, in the instant case a device structure that suppresses snapback of the IGBT cell region ([0014]), it is likely the product not of innovation but of ordinary skill.
Allowable Subject Matter
Claims 3-6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813